PER CURIAM:
Claimant was the owner of a 1973 Subaru which was totalled when it struck a pothole on Route 16, a two-lane blacktop road, between Bickmore and Clay, Clay County, West Virginia. The vehicle was *239valued at $500.00, and was sold for $10.00. The incident occurred on April 19, 1984, at about 4:30 p.m. The vehicle was being driven by claimant’s husband, Agust G. Gudmundsson. He testified that he was not familiar with the area. A passenger in the vehicle pointed out the pothole as they approached it. Mr. Gudmundsson started to move into the other lane to avoid the pothole, but saw a truck approaching in the opposite direction, and struck the pothole as he returned to his lane. He had no knowledge of how long the pothole had been in existence. The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the State to be found liable, it must have had actual or constructive notice of the defect in question. Since there was no proof of notice in this case, the claim must be denied.
Claim disallowed.